United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE ARMY, Fort Polk, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1101
Issued: October 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2014 appellant filed a timely appeal from a February 18, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) that found that he received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $4,153.66 because compensation was based on an incorrect pay rate both before and
after he returned to work; and (2) whether OWCP properly denied waiver of the overpayment.
On appeal appellant asserts that he was never given an explanation regarding how the
overpayment was calculated and was therefore unable to complete the overpayment action
request.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 11, 2012 appellant, then a 42-year-old GS-8 firefighter (intermediate life
support) filed a traumatic injury claim alleging that on December 6, 2012 he injured his left
lower leg while participating in required physical training. OWCP accepted a left ruptured
Achilles tendon. The employing establishment indicated that appellant received continuation of
pay for the period December 7, 2012 to February 1, 2013, and appellant was placed on the
periodic compensation rolls at the 75 percent augmented rate, based on a weekly pay rate of
$2,111.10, beginning February 2, 2010. A pay rate memorandum indicates that appellant’s
annual salary of $52,981.00 yielded a biweekly pay rate of $2,037.32 plus “extra pay” of
$1,095.54 for a total biweekly pay rate of $3,132.86, or weekly pay of $1,566.43. The
memorandum further indicated that appellant was entitled to $577.77 in “other pay” weekly,
which yielded a pay rate for compensation purposes of $2,111.20.
Appellant returned to modified duty, eight hours a day, on February 28, 2012. The
employing establishment informed OWCP that appellant received continuation of pay only
through January 20, 2013 and was therefore entitled to wage-loss compensation beginning
January 21, 2013. OWCP paid this compensation.
On March 5, 2013 OWCP determined that an overpayment of compensation in the
amount of $2,019.04 was created because appellant returned to work on February 28, 2013 yet
continued to receive wage-loss compensation through March 9, 2013. Appellant repaid the
overpayment on April 17, 2013. On April 30, 2013 he was paid intermittent compensation for
medical treatment. Appellant returned to full duty on June 11, 2013.
A memorandum to file dated August 6, 2013 indicates that appellant was paid wage-loss
compensation at an incorrect pay rate. It states that the correct pay rate for compensation
purposes was $1,566.43 per week and indicated that appellant was compensated based on a
weekly pay rate of $2,111.20, which yielded an overpayment of $577.77 per week. The
memorandum stated that for the period January 21 to March 9, 2013, appellant was paid a total
of $10,171.41, when he should have been paid $7,369.74, yielding an overpayment of
compensation of $2,801.67, less the $2,019.04 overpayment that appellant repaid, for a total
overpayment of compensation of $782.63 for that period. It continued that when appellant
returned to modified duty, he was paid based on a 40-hour workweek but since a firefighter
worked a 72-hour week, he should have been compensation based on a loss of wage-earning
capacity (LWEC). The memorandum noted that appellant was paid 146 hours of intermittent
pay using the $2,111.20 pay rate or $5,779.41, when he should have received compensation
based on an LWEC, for a total of $2,408.38, which yielded an overpayment of compensation of
$3,668.21. The memorandum utilized the firefighter pay rate for compensation purposes
formula described below.
On August 9, 2013 OWCP informed appellant of the overpayment and provided him with
information regarding computation of the weekly pay rate for firefighters.2
2

On September 19, 2013 OWCP processed a payment for intermittent hours claimed for medical treatment for
the period June 11 through July 11, 2013, based on a weekly pay rate of $1,566.43.

2

In correspondence dated October 25, 2013, the employing establishment informed
OWCP that appellant’s compensation since his return to work might not have been calculated
properly. A worksheet for computing firefighters pay and a notification of personnel action were
attached. The notice provided that, effective August 26, 2012, appellant’s base pay was
$46,409.00 with an additional $6,572.00 locality adjustment, which yielded an adjusted base pay
of $52,981.00 per year.
A memorandum to file dated December 5, 2013 regarding an LWEC determination listed
appellant’s weekly base pay rate, based on an annual salary of $52,981.00 a year, for the date of
injury was $1,018.87, plus extra pay of $544.77 per week, for a total weekly pay rate of
$1,566.43. When appellant returned to modified duty on February 28, 2013, his compensation
was based solely on the base pay rate of $1,018.87 but should have been based on an LWEC.
The memorandum provided the formula used for calculating the LWEC, which indicated that
appellant had an LWEC of $1,644.75 each four-week compensation period. An attached
worksheet noted that, as appellant was compensated for the period January 21 to March 9, 2013
based on an incorrect pay rate of $2,111.20 per week, when his compensation should have been
based on a weekly pay rate of $1,566.43, an overpayment of compensation in the amount of
$2,801.67 was created. The worksheet noted that appellant had repaid $2,019.04 of the
overpayment, which reduced the amount to $782.63. For the period after appellant returned to
modified duty on February 28, 2013 until he returned to full duty on June 10, 2013, he was
compensated for 146 intermittent hours, based on the incorrect weekly pay rate of $2,111.20
when his compensation should have been based on the LWEC. The memorandum stated that
this created an overpayment of compensation of $3,668.21.
On January 6, 2014 OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $4,450.84 had been created.3 Appellant was found without fault.
The calculation of the overpayment was explained as follows:
“Pay rate computed incorrectly. Correct pay rate is $1,566.43 per week -[claimant] paid $2,111.20 per week resulting in $544.77 overpayment per week.
Overpayment from January 21 through February 28, 2013 -- [periodic
rolls] payments
Overpayment March 10 through April 10, 2013. Paid loss hours at higher
pay rate, which should have been based on LWEC.
Also, has overlapping periods on CA-7a’s.
“Paid [periodic rolls] January 21 through March 9, 2013 @ $2,111.20 per week
for a total of $10,171.41.
Correct pay @ $1,566.43 per week results in $7,369.74. $10,171.41 -$7,369.74 = $2,801.67 overpayment (-) $2,019.04 returned, reducing OP
amount to $782.63.
3

OWCP initially issued a preliminary overpayment determination on January 6, 2014.

3

“Returned to work 8 h[ou]rs per day/5 days per week/40 h[ou]rs. Firefighter
workweek equals 72 h[ou]rs. Therefore, [claimant] due 32 h[ou]rs per week plus
“extra pay.”
Paid straight hours of 146 h[ou]rs @ incorrect pay rate of $2,111.20 per
week = $5,779.41
Should have been LWEC for total of $2,408.38. $5,779.41 -- $2,111.20 =
OP amount of $3,668.21
“$782.63 + $3,668.21 = Total Overpayment Amount: $4,450.84”
On January 16, 2014 OWCP issued an amended preliminary overpayment determination
finding a $4,153.66 overpayment. The explanation of the calculation of the overpayment was
different with regard to the period after appellant returned to modified duty, as follows:
“Should have been LWEC for total of $2,408.38. $5,779.41 -- $2,408.38 = OP
amount of $3,371.03
“$782.63 + $3,668.21 = Total Overpayment Amount: $4,153.66”
Appellant was provided an overpayment action request form and an overpayment questionnaire.
On January 16, 2014 appellant requested his case record on CD-ROM. This was
forwarded to him on February 4, 2014. Appellant telephoned OWCP on February 4, 2011,
asking to speak with a claims examiner about his case. A claims examiner returned his call on
February 11, 2014; there was no answer and she left a message. Appellant did not respond
further to the preliminary overpayment finding.
By decision dated February 18, 2014, OWCP finalized the preliminary overpayment
decision. It found that appellant was not at fault in the creation of the overpayment but that, as
he did not respond to the preliminary decision, he did not meet the criteria necessary to waive the
overpayment. OWCP ordered repayment in full.
LEGAL PRECEDENT -- ISSUE 1
The Federal Firefighters Overtime Pay Reform Act of 1998,4 is used to determine the rate
of pay for firefighters with regular tours of duty which generally consists of 24-hour shifts.
Although overtime pay is normally not included in determining pay rate for compensation
purposes under section 8114 of FECA, section 5545(b) was amended to establish that overtime
pay for firefighters under that section shall be included in any computation of pay under section
8114.5 OWCP’s procedures established a formula for determining pay rate for these firefighters,
as follows: The annual salary is divided by 2756 (53 hours of regular pay per week x 52 weeks)
to equal firefighter hourly rate; the firefighter hourly rate is multiplied by 106 hours to equal
4

5 U.S.C. § 5545(b).

5

Id.

4

biweekly base pay; the firefighter hourly rate is multiplied by 1.5 to equal firefighter overtime
rate; the firefighter overtime rate is multiplied by the number of hours in a regular tour in excess
of 106 hours to equal the biweekly firefighter overtime; the biweekly base pay is added to the
biweekly firefighter overtime and then divided by 2 to equal the firefighter weekly pay rate.6
The procedures further indicate that most 24-hour shift firefighters have a regular biweekly tour
of 144 hours (six 24-hour shifts) consisting of 106 regular hours and 38 firefighter overtime
hours; thus 38 hours (144-106) would be used to determine the firefighter overtime pay rate.7
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.8 Section 8129 provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”9
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision. The record supports that
appellant was compensated based on an incorrect pay rate both before and after his return to
modified duty and thus an overpayment of compensation was created. The record, however,
does not include a sufficient explanation as to how the amount of the overpayment was
calculated.
On December 6, 2012 appellant ruptured his Achilles tendon in the performance of duty.
He stopped work that day and received continuation of pay for the period December 7, 2012
through January 20, 2013, and thereafter received wage-loss compensation based on a weekly
pay rate of $2,111.20, until his return to modified duty for eight hours a day on
February 28, 2012. After his return to work, appellant received intermittent compensation for
medical therapy and treatment, also based on the $2,111.20 weekly pay rate. OWCP did not
determine that he was being compensated based on an incorrect pay rate until August 2013. At
that time, OWCP utilized the firefighter pay rate formula and properly determined that the
correct pay rate for compensation purposes was $1,566.43.
The record supports that appellant’s annual salary as a G8 firefighter was $52,981.00,
including locality pay. By utilizing the firefighter pay rate formula described in OWCP
procedures above, to determine the correct pay rate for computation purposes, his annual salary
of $52,981.00 was divided by 2756, which yielded a firefighter hourly rate of $19.22; this in turn
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.8(d)
(August 2012).
7

Id.

8

5 U.S.C. § 8102(a).

9

Id. at § 8129(a).

5

was multiplied by 106 hours to yield a biweekly base pay of $2,037.32; the next step was to
multiple the firefighter hourly rate of $19.22 times 1.5 to find the firefighter overtime rate of
$28.83; this in turn was multiplied by 38, the number of hours in excess to 106, to determine the
biweekly firefighter overtime of $1,095.54. The biweekly base pay and biweekly firefighter
overtime were then added to yield $3,132.86, which was divided by two, to yield a $1,566.43
weekly pay rate for compensation purposes. Appellant was compensated at the 75 percent
augmented rate. As appellant was compensated based on an incorrect weekly pay rate of
$2,111.20 when his compensation should have been based on a weekly pay rate of $1,566.43, an
overpayment of compensation was created.10
The Board finds however that OWCP did not provide a sufficient explanation regarding
the amount of the overpayment. The record includes several documents that include some
explanation regarding how the overpayment was calculated. These include the August 6 and
December 5, 2013 memoranda and the preliminary overpayment determinations dated January 6
and 16, 2014. None of these documents clearly explain how the final amount of the
overpayment was determined and provide contradictory information regarding the amount of
compensation appellant should have received for intermittent wage loss based on LWEC
compensation following his return to work. The record does not include an overpayment
worksheet or computer print-outs that compare compensation received with what should have
been received. The case will be remanded to OWCP to further address the amount of
overpayment, to be followed by an appropriate final decision.11 As the amount of the
overpayment is not yet established, it is premature to address appellant’s eligibility for waiver.
After this and such further development as deemed necessary, OWCP shall render a de novo
overpayment decision.
CONCLUSION
The Board finds that an overpayment of compensation was created.
remanded for further development on the amount of the overpayment.

The case is

10

Federal (FECA) Procedure Manual, supra note 6; see G.W., Docket No. 11-1271 (issued October 25, 2012).

11

See L.D., Docket No. 12-1408 (issued April 26, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, and remanded, in part, for further
proceedings consistent with this opinion of the Board.
Issued: October 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

